Citation Nr: 1748349	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, on a direct basis or as due to undiagnosed illness.

2.  Entitlement to service connection for a bilateral knee disorder, on a direct basis or as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1988 to August 1995, to include service in the Southwest Asia Theater of Operations.  

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in March 2014.  A transcript is of record.  On September 7, 2017, the Board advised the Veteran that the VLJ from the March 2014 hearing was no longer employed at the Board and offered him 30 days to respond regarding whether he wanted an opportunity for a new Board hearing.  The 30 days have expired and he has not responded to the letter.  Accordingly, the Board finds that there are no hearing requests pending at this time.  38 C.F.R. § 20.704 (e) (2017).

Further, in March 2015, the Board remanded the claims currently on appeal and also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Thereafter, in a March 2017 rating decision, the AOJ granted a 100 percent schedular rating for posttraumatic stress disorder (PTSD) and indicated that the claim for a TDIU had been rendered moot.  The Board agrees.  In this regard, and notwithstanding the schedular 100 percent rating assigned for PTSD, none of the other service-connected disabilities alone meets the criteria for the assignment of a TDIU during the time period on appeal, nor has any other single service-connected disability been indicated to render the Veteran unable to secure or follow a substantially gainful occupation.  In this case, to award a separate TDIU rating, in addition to the schedular 100 percent rating based on PTSD, would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2017).  As such, the Board finds that the assignment of a total schedular rating for PTSD renders the TDIU claim moot and the issue is no longer before the Board for consideration.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).
FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral knee patellar tendonitis, right knee chondromalacia, and bilateral shoulder impingement.

2.  The Veteran's currently diagnosed bilateral knee and shoulder disorders were not shown for many years after service and are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    
    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1).  The "Southwest Asia Theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. 
§ 101 (33); 38 C.F.R. § 3.3 (i).

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C. A . § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed below, thus are applicable in this case.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317 (a)(1) (extended from December 31, 2016 by 81 Fed. Reg. 71,382 (October 17, 2016)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. A 1117 (d) warrants a presumption of service connection.

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317 (a). "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. § 3.317 (a)(2); see Nuemann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

Analysis

The Veteran seeks entitlement to service connection for disorders of the bilateral shoulder and bilateral knee, on a direct basis or as due to undiagnosed illness based on his service in the Southwest Asia Theater of Operations.  In filing his claim, the Veteran reported that his disorders are related to his exposure to continuous physical demands he endured during the Persian Gulf War, including heavy lifting of military equipment and having to move as quickly as possible.  The Veteran reported that he had a large amount of equipment he was responsible for moving as a result of his military occupation specialty.  He described having to lift very heavy equipment to place on top of his Humvee shelter many times a day; and having to break down and set up mobile subscriber equipment, including having to pound seven foot long ground rods into very difficult terrain, setting up four foot long ground stakes for holding antenna masts in place, and lifting and moving heavy cable reels.  See December 2009 VA Form 21-526. 

During his March 2014 hearing, the Veteran testified that his unit spent most of the time out in the field and they were constantly loading and unloading their vehicles. He described having Humvees with shelters on the back, which were about eight feet high, and again reported having to put in ground rods, which were about six feet long.  He also described having to lift and constantly tap in anchors to hook up the antennas to the ground, which were approximately three feet long.  The Veteran also described having to lift big bags of camouflage on top of the shelters on a constant basis.  The Veteran testified that he has had pains over the years since service in his knees and shoulders.

The Veteran's primary specialty in service is listed on his DD 214 as multichannel transmission systems operator/maintainer.  The Board finds that his assertions related to the in-service demands placed on his knees and shoulders to be competent and credible in light of his military occupational specialty.

Preliminarily, the Board notes that the Veteran does not have an undiagnosed illness involving the shoulders or knees.  On the contrary his shoulder and knee complaints have been attributed to known diagnoses.  VA examinations dated in February 2013 show that the Veteran has been diagnosed with bilateral knee patellar tendonitis, right knee chondromalacia, and bilateral shoulder impingement.  These disorders are not a listed at 38 C.F.R. § 3.317.  As such, service connection under the provisions of 38 C.F.R. § 3.317 is not warranted.

Regarding direct service connection, the Board finds that the evidence weighs against a finding that the Veteran's shoulder and knee disorders are related to service.  Service treatment records are negative for any complaints, diagnoses, or treatment for a bilateral knee or shoulder disability.  

Post-service VA treatment records indicate that the Veteran first complained of pain in his right shoulder and knees in 2007.  Rather than related his pain to service, he indicated that that he had neck pain for a couple weeks and reported right shoulder pain several weeks following the onset of neck pain.  In a January 2008 VA treatment record, the Veteran complained of right knee pain after falling on ice.  In a February 2010 VA treatment record, the Veteran first reported left shoulder pain with on onset of one week prior.  In a July 2010 VA examination, the Veteran reported having knee pain since 2007.  Notably, these symptoms, pertaining to the shoulders and knees, were first reported by the Veteran more than 10 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Veteran also underwent several VA Disability Benefits Questionnaires (DBQs) in February 2013, to include a Gulf War general medical examination; a knee and lower leg conditions examination; and a shoulder and arm conditions examination. Each was conducted by the same examiner.  The Veteran was diagnosed with bilateral patellar tendonitis and right chondromalacia patella.  The examiner noted that the Veteran reported bilateral knee pain for years, had not undergone laboratory testing to exclude underlying rheumatologic conditions, and that the Veteran could not recall a specific knee injury or trauma.  The examiner also noted that service treatment records failed to identify a knee condition in service.  It was the examiner's opinion that the Veteran's knee condition was "a wear and tear type injury to both knees," and that "physical exam suggests prior occupational kneeling and climbing which may predispose to this condition."  

The Veteran was also diagnosed with bilateral shoulder impingement.  The examiner noted that the Veteran described years of bilateral shoulder pain, worse with reaching or lifting overhead; described both shoulders as painful with cracking and popping sensation noted with overhead reaching; and that the left shoulder was worse than the right and at times felt like it wanted to come out of the joint.  The examiner also noted that the Veteran denied shoulder injuries or falls and that service treatment records failed to identify a shoulder condition in service.  It was the examiner's opinion that the condition of bilateral shoulder impingement is a wear and tear type overuse injury of the shoulders. 

The examiner indicated that regarding the claimed conditions of bilateral shoulder and knee pain, review of the case failed to demonstrated a diagnosis of fibromyalgia or chronic fatigue syndrome; that bilateral shoulder impingement was an orthopedic overuse syndrome of known etiology and is not due to an environmental exposure in Southwest Asia; and that patellar tendonitis and chondromalacia patella were orthopedic conditions of known etiology and are not due to an environmental exposure in Southwest Asia.

A supplemental medical opinion was obtained in September 2016 and was provided by the same examiner who conducted the February 2013 VA examination.  The examiner opined that the Veteran's bilateral shoulder and knee disorders were less likely than not related to service.  In support of this opinion, the examiner stated that a review of the Veteran's service medical record failed to identify a diagnosis of any shoulder or knee condition.  There was also no mention of any symptoms referable to a shoulder or knee condition in service medical records.  The Veteran's diagnosis of bilateral shoulder impingement, bilateral patellar tendonitis, and right knee chondromalacia were diagnosed by the examiner based on symptoms and a physical examination and x-rays were negative in 2013 for any other disorder, which was 15 years after service separation.  Moreover, the examiner stated that the Veteran's shoulder impingement, patellar tendinitis, and chondromalacia were not presumptive service connectable conditions based on military duties and the stresses of performing duties as a multichannel transmission systems operator/maintainer.

The remaining evidence of record does not include any indication that the Veteran's shoulder or knee disorders are related to service.

The Board has considered the Veteran's statements; however, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his shoulder or knee disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Shoulder impingement, patellar tendinitis, and chondromalacia are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's disorders is also a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

The Veteran also testified during the Board hearing that he had experienced pains in his knees and experienced such continuously since service.  The Board finds the Veteran's statements not credible as they are inconsistent and outweighed by other evidence of record.  For example, VA treatment records reveal that the Veteran first complained of shoulder and knee pain in 2007 and 2008.  Further, during these VA treatment sessions, the Veteran never reported having persistent knee or shoulder symptoms since service or an in-service knee or shoulder injury.  Instead, the Veteran first complained of pain in his right shoulder and knees in 2007 and indicated that that he had neck pain for a couple weeks and reported right shoulder pain several weeks following the onset of neck pain.  In a January 2008 VA treatment record, the Veteran complained of right knee pain after falling on ice.  In a July 2010 VA examination, the Veteran reported having knee pain since 2007.  A February 2010 VA treatment record first indicated left shoulder pain that had first occurred one week prior.

The Board finds that the Veteran's statements made in the course of treatment to his treating physician have greater probative value than the statements made pursuant to the VA compensation claim.  This is because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).
 
Moreover, in September 1995, one month following service separation, the Veteran filed other claims for service connection, but did not mention a shoulder or knee disorder at any time prior to his current claim.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, including an orthopedic claim (i.e., right wrist), it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service. In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a shoulder or knee disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a shoulder or knee disorder in service and a lack of symptomatology at the time he filed the other claims.

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's bilateral knee and shoulder disorders and service.  The Board finds that a preponderance of the evidence is against the claims, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral shoulder disorder, on a direct basis or as due to undiagnosed illness, is denied.

Service connection for a bilateral knee disorder, on a direct basis or as due to undiagnosed illness, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


